DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10-22 and 27-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 10 and 17:
U.S. Publication No. 2015/0038116 to Lodeweyckx discloses in Figures 6-10 and 15 a mobile wireless device (UE) identification system, comprising:
One or more sensors (server/MNO; the server can be part of the MNO; Section 0091) configured to … receive signals transmitted between a wireless device (website; refer to Luna et al rejection below) and the mobile wireless device (UE).  Figure 10: server/MNO receives signals transmitted between UE and website.
One or more processors (not shown, but server/MNO must have a processor, similar to processor 140 of UE in Figure 2, in order to perform server/MNO functions; Sections 0056-0059).
One or more memory devices (not shown, but server/MNO must have a memory to store instructions to be executed by processor of server/MNO to perform server/MNO functions; Section 0155) having stored thereon instructions that when executed by the one or more processors cause the one or more processors to (not disclosed, but the memory of server/MNO must include instructions that are executed by the processor of server/MNO in order to perform server/MNO functions): 
Capture (Figure 10 step 830) information (mobile identity A/boot mobile identity) corresponding to the mobile wireless device from the received signals ...  Step 830: UE performs an authentication process with server/MNO.  UE provides server/MNO with a mobile identity A/boot mobile identity, 
Determine (Figure 10 steps 830-840) if the information is authenticated.  Steps 830-840: server/MNO performs authentication of with UE using the mobile identity A/boot mobile identity of UE.  Refer to Sections 0108, 0109, and 0126.
If the information does not match a known device (Figure 10 steps 830-840: server/MNO fails to authenticate UE):
…
Create (Figure 10 steps 830-840) an unknown device event (UE cannot create a secure mobile data network connection with server/MNO).  Steps 830-840: if server/MNO fails to authenticate UE, UE cannot create a secure mobile data network connection with server/MNO.  Refer to Sections 0108, 0109, 0126, and 0127.
…
If the information does match a known device (Figure 10 steps 830-840: server/MNO successfully authenticates UE):
Determine (Figure 10 step 920) if the information (user identifier/machine identifier) matches a persona (mobile identity) stored in a persona database (Figure 15, mobile identity database).  Steps 830-840: if server/MNO successfully authenticates UE, UE can create a secure mobile data network connection with server/MNO.  Steps 850-860: server/MNO provides a login page to UE.  Steps 870-880:  UE enters login data such as a user ID and a password or UE detects its location.  Step 890: the user login data, either a machine identifier or location data, is sent to website 92.  Step 900: website 92 confirms the validity of the user login data and specifies a mobile data account to be used for data access to that website.  Step 910: UE sends details of the mobile data account, such as a user identifier/machine 
If the information does not match a persona (Figure 10 step 920: server/MNO cannot find a valid entry for user identifier/machine identifier of UE in the mobile identity database), create (Figure 10 step 920) an unknown persona event and report (Figure 10 step 920) the unknown persona event to the user.  Figure 10 step 920: if server/MNO cannot find a valid entry for user identifier/machine identifier of UE in the mobile identity database, the process is aborted and an error message is sent to UE for display to the user.  Refer to Section 0128.
If the information does match a persona (Figure 10 step 920: server/MNO finds a valid entry for user identifier/machine identifier of UE in the mobile identity database), determine (Figure 10 steps 750-790) if the persona is welcome...  Figure 10 step 920: if server/MNO finds a valid entry for user identifier/machine identifier of UE in the mobile identity database, server/MNO performs the authentication process of steps 750-790.  Step 750: server/MNO sends secure data, which is the IMSI and Ki representing the mobile identity of UE, to UE and to MNO using the secure technique of Figure 6.  Step 760: UE stores the secret data using the secure technique of Figure 6.  Step 790: MNO stores the secret data using the secure technique of Figure 6.  Step 770:  UE uses the secret data to undergo an authorization procedure with MNO using the secure technique of Figure 6.  Step 780:  MNO cooperates with the authorization procedure using the secure technique of Figure 6.  Refer to Sections 0068-0073, 0118-120, 0128.  Also, the claim does not specifically define the claimed “determine if the persona is 
If the persona is not welcome (Figure 10 steps 750-790: server/MNO fails to authenticate UE) create (Figure 6 step 410) an unwelcome event and report the unwelcome event to the user.  Figure 10 steps 750-790, Figure 6 step 410: if server/MNO fails to authenticate UE using the secure technique of Figure 6, server/MNO sends a non-authorization message to UE.  Refer to Sections 0068-0073, 0118-120, 0128.
If the persona is welcome (Figure 10 steps 750-790: server/MNO successfully authenticates UE) notify (Figure 6 step 400) the user regarding the persona.  Figure 10 steps 750-790, Figure 6 step 400: if server/MNO successfully authenticates UE using the secure technique of Figure 6, server/MNO authorizes the mobile identity of UE for use of the network.  UE is then connected with a secure mobile data network connection to website according to the account details specified by the website 92.    Refer to Sections 0068-0073, 0118-120, 0128.  Refer also to Sections 0014-0019, 0068-0130, and 0137-0139.
Lodeweyckx also does not disclose a mobile wireless device identification system, comprising: one or more sensors passively configured to receive signals transmitted between a wireless device (refer to Luna et al rejection below) and the mobile wireless device; … capture information corresponding to the mobile wireless device from the received signals, including a TMSI…
U.S. Publication No. 20110150211 to Anderson discloses a RNM 105 (claimed “one or more sensors”) that passively monitors signals between wireless device 101 (claimed “mobile wireless device”) and BS 108 (claimed “wireless device”), a passive wireless probe 405 (claimed “one or more sensors”) that passively monitors signals between mobile subscribers 401 (claimed “mobile wireless device”) and BS 402 (claimed “wireless device”), a RNM 812 (claimed “one or more sensors”) that , including a TMSI…”).  In Figure 10 and Section 0081:  RNM 1015 passively monitors and measures the TMSI of UE 1001 that is sent from UE 1001 to NodeB 1003.  Refer to Sections 0038-0046 and 0056-0086.  
Lodeweyckx also does not specifically disclose a wireless device identification system, comprising: one or more sensors configured to passively receive signals transmitted between a wireless device and the mobile wireless device…
U.S. Publication No. 2014/0267148 to Luna et al disclose in Figure 2A and Sections 0047-0052 that tablet 220 accesses a website on Internet 250 through cell tower 270 using wireless connections 260 and 271.  “Tablet 220 may use its WiFi or Cellular RF systems to communicate with wireless access point 270 (e.g., a cell tower or wireless router) to connect 271 with the website and download APP 255 which is stored on tablet 220 as APP 225.” (Section 0050 lines 5-8).  By applying Luna et al to Lodeweyckx: website 92 of Lodeweyckx is a claimed “wireless device” since UEs use a wireless device such as a cell tower to access the website, as disclosed by Luna et al.  
Lodeweyckx also does not disclose … determine if the information matches a known device stored in a device database; if the information does not match a known device: create a new device data structure in the database; create an unknown device event; and report the unknown device event to a user...
U.S. Publication No. 2017/0289743 to Asukura discloses in Figures 1-2 and Sections 0026-0028 and 0047 that device 10 authenticates MT 70, wherein device 10 has a user table 38 including a user  matches a known device stored in a device database; if the information does not match a known device:…report the unknown device event to a user...”).  Also, U.S. Publication No. 2018/0375861 to Isola et al disclose in Figures 1-2 and Sections 0030, 0053 that a threat management server 112 has a device log file 216 that identifies endpoint devices 106 that have either passed or failed authentication with the NAS 108 and includes information such as endpoint device identifiers; an endpoint device identifier may be used with the device log file 216 to look-up and determine whether an endpoint device 106 linked with the endpoint device identifier has previously been authenticated or has previously failed authentication with the NAS 108; so when an endpoint device 106 fails authentication, its corresponding endpoint device identifier is added to the device log file 216 to indicate that the endpoint device 106 has failed authentication (claimed “if the information does not match a known device: create a new device data structure in the database…”).  By applying Asukura and Isola et al to Lodeweyckx: UE of Lodeweyckx can be authenticated by determining whether or not the mobile identity A/boot mobile identity of UE is found in a database and if it is not found, a new entry in the database can be added to indicated that UE has failed authentication and the user of UE can be notified of the failed authentication, as taught by Asukura and Isola et al.  
	 
However, none of the prior art disclose the limitation “…if the information does match a persona, determine if the persona is welcome based on a relationship attribute corresponding to the persona, wherein the relationship indicates a current status of the persona to a location of interest”, and can be logically combined with Lodeweyckx, Anderson, Luna et al, Asukura and Isola et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2013/0178232 to Claussen et al disclose in Figures 2 and 6 a detector 1 that transmits/receives data between BS 1010 and UE 1000; UE 1000 sends the TMSI of UE 1000 to detector 1 and when detector 1 has obtained the IMSI of UE 1000, detector 1 can uniquely identify UE 1000; detector 1 then passes the IMSI of UE 1000 to BS 1010 for transmission to operator network 1020.  Refer to Sections 0090-0098 and 0111-0129.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Christine Ng/
Examiner, AU 2464
April 6, 2021